Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 14A Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant [ x ] Filed by a Party other than the Registrant [ ] Check the appropriate box: [ ] Preliminary Proxy Statement [ ] Confidential, for Use of the Commission Only (as permitted by Rule 14a-6(e)(2)) [ x ] Definitive Proxy Statement [ ] Definitive Additional Materials [ ] Soliciting Material Pursuant to §240.14a-12 Venture Financial Group, Inc. (Name of Registrant as Specified in Its Charter) (Name of Person(s) Filing Proxy Statement, if other than Registrant) Payment of Filing Fee (Check the appropriate box): [ x ] No fee required. [ ] $125 per Exchange Act Rules 0-11(c)(1)(ii), 14a-6(i)(1), 14a-6(i)(2) or Item 22(a)(2) of Schedule 14A. [ ] Fee computed on table below per Exchange Act Rules 14a-6(i)(4) and 0-11. 1) Title of each class of securities to which transaction applies: 2) Aggregate number of securities to which transaction applies: 3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (Set forth the amount on which the filing fee is calculated and state how it was determined): 4) Proposed maximum aggregate value of transaction: 5) Total fee paid: [ ] Fee paid previously with preliminary materials [ ] Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. 1) Amount Previously Paid: 2) Form, Schedule or Registration No.: 3) Filing Party: 4) Date Filed: 1495 Wilmington Drive P.O. Box 970 DuPont, WA 98327 NOTICE OF ANNUAL MEETING OF SHAREHOLDERS The annual meeting of Shareholders of Venture Financial Group, Inc. (VFG) will be held at the Lacey Community Center, 6729 Pacific Avenue S.E., Lacey, Washington on Tuesday, May 13, 2008, at 6:00 p.m., for the purpose of considering and voting upon the following matters: 1. ELECTION OF DIRECTORS. To elect three Directors to serve three-year terms. 2. AMENDMENTS TO 2 . To approve amendments to the 2004 Stock Incentive Plan. 3. ANY OTHER BUSINESS that may properly be brought before the meeting or any adjournment or postponement of the meeting. Only those shareholders of record at the close of business on March 25, 2008, will be entitled to notice of, and to vote at the meeting. By Order of the Board of Directors Leigh A. Baxter Secretary DuPont, Washington April 7, 2008 IMPORTANT: The prompt return of proxies will save VFG the expense of further requests for proxies. You are urged to SIGN AND RETURN THE ENCLOSED PROXY PROMPTLY. If you do attend the meeting, you may then withdraw your Proxy and vote in person. Any person giving a Proxy may revoke it prior to or at the meeting. 1 VENTURE FINANCIAL GROUP, INC. 1495 Wilmington Drive P.O. Box 970 DuPont, WA 98327 PROXY STATEMENT This Proxy Statement and the accompanying Proxy are being sent to shareholders on or about April 7, 2008, in connection with the annual meeting of shareholders of Venture Financial Group, Inc. (“VFG” or “Company”). Date, Time and Place of Meeting . The annual meeting will be held at the Lacey Community Center, 6729 Pacific Avenue S.E., Lacey, Washington, on Tuesday, May 13, 2008 at 6:00 pm. Only shareholders of record at the close of business on March 25, 2008, are entitled to vote. As of that date we had 1,789 shareholders of record and the number of shares outstanding and entitled to vote at the meeting was 7,221,787, of which directors and executive officers held 1,754,592, or 24.30% . Solicitation of Proxies . The enclosed Proxy is solicited by and on behalf of the Board of Directors of VFG and the cost of solicitation will be borne by VFG. Solicitation may be made by directors and officers of VFG and its subsidiary, Venture Bank, by use of the mail, by telephone, facsimile or personal interview. VFG does not expect to pay any compensation for the solicitation of proxies. Quorum . The presence, in person or by proxy, of at least a majority of the total number of outstanding shares of common stock entitled to vote is necessary to constitute a quorum at the Annual Meeting. Abstentions will be counted for the purpose of determining a quorum. Broker non-votes will not be counted in determining whether a quorum is present. Voting on Matters Presented . Each share is entitled to one vote on each matter presented to the meeting. In the election of directors, each share is entitled to one vote for each director position to be filled, and shareholders may not cumulate votes. Directors are elected by a plurality of votes cast. The nominees who receive the highest number of affirmative votes will be elected. Votes may be cast for or withheld from each nominee. Votes that are withheld and broker non-votes will have no effect on the outcome of the election. The proposed amendment to the 2004 Stock Incentive Plan will be approved if a majority of the votes cast at the meeting vote in favor of the proposal. Voting of Proxies . You may vote by proxy or, if you are the record holder of your shares, you may vote in person at the meeting. Even if you vote by proxy, you may attend the meeting. To vote by proxy simply mark, sign and date the enclosed Proxy and return it in the postage-paid envelope provided. If the enclosed Proxy is duly executed and received prior to the meeting, the persons named in the Proxy will vote according to instructions. If no instructions are given, the Proxy will be voted FOR the nominees, FOR the proposed amendments to the 2004 Stock Incentive Plan and in the Proxy holder’s discretion on any other matter that properly comes before the meeting or any adjournment or postponement thereof. 2 Any proxy may be revoked before it is voted by written notice to VFG’s Corporate Secretary at 1495 Wilmington Drive, DuPont, Washington 98327, by submitting a Proxy bearing a later date that is received prior to the meeting, or by voting at the meeting. If your shares are held in “street name” through a broker, bank, or other nominee, you will need to contact the nominee to revoke a proxy or change your vote. You will not be able to vote or revoke a proxy at the meeting if your shares are held by a nominee unless you receive a legal proxy from such nominee. PROPOSAL NO. 1: ELECTION OF DIRECTORS General VFG's Bylaws provide that the number of directors must fall within a range of five and nine, the exact number to be determined by resolution of the Board of Directors. The Board of Directors has set the number of directors at nine. As of the Annual Meeting, three directors: James F. Arneson, Lowell (Sonny) E. Bridges, and Linda E. Buckner, are completing their terms. The Board of Directors has nominated Messrs. Arneson, Bridges and Ms. Buckner to stand for re-election. The Board of Directors recommends a vote FOR the election of each of the nominees. Directors are elected for a term of three years or until their successors are duly elected and qualified. VFG's Articles of Incorporation require that the terms of the directors be staggered such that approximately one-third of the directors are elected each year. The Board of Directors has no present knowledge that any nominee will refuse or be unable to serve. If a nominee should refuse or be unable to serve, your proxy will be voted for those persons subsequently designated by the Board of Directors to replace any or all nominees. Nominations We have not received any nominations or recommendations for candidates from shareholders for this year’s Annual Meeting. Nominations may be made by any shareholder in accordance with our Articles of Incorporation and Bylaws. Notice of nominations must be given to our Chairman, not less than 14 nor more than 50 days before the Annual Meeting. If less than 21 days notice of the Annual Meeting is given to shareholders, such nomination notice must be given within 7 days after the mailing of the notice of the Annual Meeting. Shareholder nominations must include the name and address and principal occupation of each nominee. The nomination notice must also include the total number of shares that will be voted for each nominee. Shareholders who make nominations must include their name and address, and the number of shares they own in the nomination notice. If nominations do not comply with the above procedures, the Chairman of VFG may disregard the nomination and instruct the inspector of elections to disregard any votes cast for such nominee. Official nominations by shareholders may be made only by following the procedures in our Articles of Incorporation and Bylaws. The Corporate Governance and Nominating Committee will consider all properly submitted nominations and recommendations. The committee has no obligation to recommend the nominees proposed by shareholders to the Board of Directors for inclusion on the Board’s slate of proposed nominees at the next Annual Meeting. 3 Shareholders may also recommend, without formally nominating, potential candidates for election by sending the name, address and principal occupation of the candidate to the committee by mail, in care of Shareholder Relations, Venture Financial Group, Inc., 1495 Wilmington Drive, DuPont, WA 98327. The Corporate Governance & Nominating Committee has a charter authorizing it to establish and recommend to the board of directors appropriate criteria for board membership, whether proposed by shareholders, management or a director. The Committee does not have a separate policy for shareholder-proposed candidates and does not believe such a policy is necessary as such candidates are evaluated in the same manner as other candidates. The Committee evaluates proposed nominees in the context of the current composition of the Board, geographical considerations and the operating requirements of the Company. The Committee looks at individual characteristics such as education, diversity, skills, age, experience, character and personal integrity. Although the Committee does not require specific qualities, skills or minimal qualifications that a nominee must possess, the Committee seeks nominees who possess high moral character and personal integrity, leadership or managerial skills and independent business judgment. The Committee evaluates all nominees with the same standards and procedures. When a vacancy occurs on the Board or a director’s term is expiring, the Committee generally consults with business associates, community leaders, legal counsel and other professionals to identify potential candidates. In the past, the Committee has not hired an outside search firm to find potential nominees. Changes in Nomination Procedures . There have been no material changes to the procedures by which shareholders may recommend nominees to our board of directors since our procedures were outlined in the proxy statement for the 2007 Annual Meeting of shareholders. 4 Information about Venture Financial Group Directors JAMES F. ARNESON, (47). President VFG, President & CEO Venture Bank, & CEO Venture Wealth Management. Venture Bank Board Member since 2005, Venture Financial Group Board Member since 2005 Mr. Arneson is President and Chief Executive Officer of Venture Bank, President of the Company, a Director, and CEO of Venture Wealth Management. He returned to the Company in September 2005, when the Company acquired Redmond National Bank. He served as President and CEO of Washington Commercial Bancorp and its wholly owned subsidiary Redmond National Bank from 2003 to 2005. During his first tenure at Venture Bank, Mr. Arneson served as Executive Vice President and Chief Financial Officer for 10 years, while being mentored to become President. He was instrumental in helping create and execute the Company’s strategic plan. Mr. Arneson’s background includes seven years as a CPA working for a major accounting firm in the State of Washington that specialized in financial institutions. He is very active in our local community with his role as a board member in the Thurston Chamber of Commerce, the state’s third largest Chamber. KEITH W. BREWE President & CEO Redmond General Insurance Agency, Inc. Venture Bank Board Member since 2005, Venture Financial Group Board Member since 2005 Mr. Brewe joined the Venture Financial Group and Venture Bank Board of Directors in 2005 in connection with the Redmond National Bank acquisition. Mr. Brewe served as a Chairman of Washington Commercial Bancorp and Redmond National Bank. Mr. Brewe has been the President since 1992 and Chairman since 2000 of Redmond General Insurance Agency, Inc., which has served the residents of Redmond and surrounding areas since 1966 with a full line of property and casualty products to business and individual clients. A lifetime resident of the Redmond area, Mr. Brewe serves on the Board of the Chief Seattle Council of the Boy Scouts of America. He has also served as Chairman/President of the Lake Washington Chapter of CPCU, a professional insurance organization. LOWELL E. (SONNY) BRIDGES, (63). Owner, Bridges Restaurants Venture Bank Board Member since 1993, Venture Financial Group Board Member since 2002 Mr. Bridges joined the Venture Bank Board of Directors in 1993 and the Venture Financial Group Board of Directors in 2002. Mr. Bridges owns and operates Bridges Restaurant, Billy’s Bar & Grill, Country Cousins, Ramblin’ Jacks, Lone Star Grill, Mercato Restaurant, and I-Talia Restaurant in the southern Puget Sound region. He has served as President and CEO and the principal operating officer of the Bridges Restaurants group since 1965. He was also a member of the Board of Directors of Citizens First Bank when it merged with Venture Bank. LINDA E. BUCKNER , (60). Vice President and Owner, Strapco Corporation Venture Bank Board Member since 1994, Venture Financial Group Board Member since 2002 Ms. Buckner joined the Venture Bank Board of Directors in 1994 and the Venture Financial Group Board of Directors in 2002. After retiring from a 30-year career with US West Communications, Ms. Buckner spent several years consulting on interactive voice response systems. She now is Vice President of her family’s sales and manufacturing business, Strapco, a position she has held since 1996. Her extensive leadership posts include: President Thurston County Community Drug Court Support Foundation, Founder and past Chair, Leadership Thurston County; past President, Olympia/Thurston County Chamber of Commerce; and member, Roundtable of Greater Thurston County. Ms. Buckner also served on the boards of the Washington Center for the Performing Arts, and the Thurston County Economic Development Council. 5 DR. JEWELL C. MANSPEAKER , (66). Retired President & CEO, Grays Harbor College from 1989 to 2004 Venture Bank Board Member since 1995, Venture Financial Group Board Member since 2002 Dr. Manspeaker joined the Venture Bank Board of Directors in 1995 and the Venture Financial Group Board of Directors in 2002. From 1989 until his retirement in 2004, he served as President and CEO of Grays Harbor College. Dr. Manspeaker has had broad experience with public agencies, and has served on a wide variety of professional and civic boards and associations. He is a Past President, Board of Presidents, Washington Association of Community and Technical Colleges; a past President of the Grays Harbor Chamber of Commerce; and a past Chair of the Board of Directors of the Center for Information Systems. He also served on the Pacific Mountain Workforce Development Council; the Pacific County Economic Development Council; the Northwest Commission on Colleges and Universities; and the American Association of Community Colleges. Dr. Manspeaker also served on the Board of Directors of Citizens First Bank until it was acquired by the Company and merged into Venture Bank. PATRICK L. MARTIN , (70). Former Chairman & CEO, Patrick's Carpet One Venture Bank Board Member since 1980, Venture Financial Group Board Member since 1993 Mr. Martin joined the Venture Bank Board of Directors in 1980 and the Venture Financial Group Board of Directors in 1993. Mr. Martin has served as Chairman & CEO of Patrick’s Carpet One, a floor covering retailer, from 1968 to 2007 and ProSource Wholesale Floor Coverings from 1996 to 2007. He also serves as a director of CCA Global Partners, an international marketing company that owns and manages franchisees and cooperatives in mortgage, lighting and floor covering. Mr. Martin also serves as a Director of Carpet Co-op of America which does business as Carpet One; Leading Edge Marketing, which does business as ProSource Wholesale Floor Covering; and Director of the Thurston County Community Drug Court Foundation. In addition, Mr. Martin currently serves as a Director of the Washington State Capitol Museum. Mr. Martin is a former Director of Flooring One of the United Kingdom, Manchester, England; former Chairman, Puget Sound Carpet Co-op; former President, Washington State Floor Covering Association; former President, Lacey Rotary; and a founding Chairman of the Thurston County Community Drug Court Foundation. A. RICHARD PANOWICZ , (63). Retired Chairman, TAB Northwest, Inc. /Archives Northwest Venture Bank Board Member since 1991, Venture Financial Group Board Member since Mr. Panowicz joined the Venture Bank Board of Directors in 1991 and the Venture Financial Group Board of Directors in 1995. Mr. Panowicz was the founding Chairman of TAB Northwest, Inc., a company specializing is office management systems, from 1980 to 1995. Mr. Panowicz was also the founding Chairman of Archives Northwest, a records archival company and subsidiary of TAB Northwest, from 1980 to 1995. He is a member of the board of trustees, Saint Martin’s University; member, Olympia Rotary; member, Roundtable of Thurston County; and former Director, Puget Sound chapter, American Records Management Association. Mr. Panowicz also served on the St. Peter’s Hospital Community Board, the Board of Directors of Washington Center for the Performing Arts, and the Community Foundation. 6 KEN F. PARSONS , Sr., (63). Chairman & CEO, VFG & Chairman Venture Bank Venture Bank Board Member since 1979, Venture Financial Group Board Member since 1984 Mr. Parsons is one of five founders of Venture Bank and Venture Financial Group. He has served as Chairman and Chief Executive Officer of Venture Financial Group since 1990, and served as President from 1990 to 2005. He became President of the Bank in 1996, a position he held until 2002. After transferring leadership to Mr. Arneson, Mr. Parsons’ employment as CEO transitioned to a strategic oversight role effective July 1, 2007. He was a founder and President of US Intelco Networks (USIN), a national telecommunications company, which later became Illuminet (a public telecommunications network provider, which then sold to Verisign, a public company), from 1981 to 1990.
